Filed 3/15/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 57







EduCap, Inc., 		Plaintiff and Appellee



v.



Theresa Elder and Bessie Elletson, 		Defendants and Appellants







No. 20160340







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable David W. Nelson, Judge.



AFFIRMED.



Per Curiam.



Shay M. O’Brien (on brief) and Eeva M. Greenley (argued), P.O. Box 2427, Fargo, ND 58108-2427, for plaintiff and appellee.



Timothy C. Lamb (argued), P.O. Box 5562, Grand Forks, ND 58206-5562, for defendants and appellants.

EduCap v. Elder

No. 20160340



Per Curiam.

[¶1]	Theresa Elder and Bessie Elletson appealed from a district court’s orders denying their request for relief from a default judgment under N.D.R.Civ.P. 60(d), and their motion to reconsider.  We conclude the district court did not abuse its discretion in denying their motions, and summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Carol Ronning Kapsner

Daniel J. Crothers

Jerod E. Tufte